          Case 3:19-cv-00739-VAB Document 15 Filed 07/18/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

MODESTO HERNANDEZ,                                    :
an individual,                                        :
                                                      :
               Plaintiff,                             :
                                                      :
vs.                                                   :       Case No.: 3:19-cv-00739-VAB
                                                      :
THE STOP & SHOP SUPERMARKET                           :
COMPANY LLC,                                          :
a Delaware Limited Liability Company,                 :
                                                      :
               Defendant.                             :
                                                      /

                            JOINT NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that Plaintiff and Defendant have reached an agreement

regarding all substantive issues in dispute. The parties are currently in the process of reducing

their agreement to writing. Once their written agreement is consummated, which is expected

within the next thirty (30) days, the parties will stipulate to the dismissal of this action. The

parties further request that the Court adjourn all upcoming hearings and deadlines.

Dated: July 18, 2019

Respectfully Submitted,                             Respectfully Submitted,

/s/ Louis Mussman         .                       /s/ Timothy J. Fazio          .
Louis I. Mussman (ct27484)                       Timothy J. Fazio, BBO # 423149
Ku & Mussman, P.A.                               HUNTON ANDREWS KURTH LLP
18501 Pines Boulevard                            125 High Street
Suite 209-A                                      Boston, MA 02110
Pembroke Pines, FL 33029                         Tel: (617) 648-2800
Tel: (305) 891-1322                              tfazio@huntonak.com
Fax: (305) 891-4512
louis@kumussman.com                              Attorneys for Defendant

Attorneys for Plaintiff

                                                1
         Case 3:19-cv-00739-VAB Document 15 Filed 07/18/19 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of July, 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system with a copy electronically delivered

through CM/ECF to the following attorneys of record:

Timothy J. Fazio, Esq.
HUNTON ANDREWS KURTH LLP
125 High Street
Boston, MA 02110

                                                  /s/ Louis I. Mussman       .




                                                  Louis I. Mussman, Esq.




                                              2
